





Exhibit 10.9

BUSINESS ADVISORY AGREEMENT

This Agreement is made and entered into as of this 1st day of April, 2008 (the
“Effective Date”) between XenaCare Holdings, Inc., a Florida corporation with
offices at 14000 North Military Trail, Suite 104, Delray Beach, Florida 33484
(the “Company” or “XENA”) and Newbridge Securities Corporation, a Virginia
corporation with its principal offices at 1451 West Cypress Creek Road, Suite
204, Fort Lauderdale, Florida 33309 (the “Advisor”).

WHEREAS, the Company is seeking certain services and advice regarding the
Company’s business and financing activities; and

WHEREAS, the Advisor is willing to furnish certain business and financial
related advice and services to the Company on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.

Purpose.  The Company hereby engages the Advisor on a non-exclusive basis for
the term specified in this agreement to render financial and business advisory
consulting advice to the Company as a financial advisor relating t o financial
and similar matters upon the terms and conditions set forth herein.

2.

Representations of the Advisor.  The Advisor represents and warrants to the
Company that (a) it is a member in good standing of 1.Financial Industry
Regulatory Authority (“FINRA”) and that it is engaged in the securities
brokerage business; (b) in addition to its securities brokerage business, the
Advisor provides consulting advisory services; and (c) it is free to enter into
this Agreement and the services to ‘be provided pursuant to this Agreement are
not in conflict with any other contractual or other obligation to which the
Advisor is bound.  The Company acknowledges that the Advisor is in the
securities business and may provide financial and business consulting services
and advice of the type contemplated by this Agreement to others, and that
nothing contained herein shall be construed to limit or restrict the Advisor in
providing such services or advice to others.

3.

Duties of the Advisor.  During the term of this Agreement, the Advisor will
provide the Company with consulting advice as specified below at the request of
the Company, provided that the Advisor shall not be required to undertake duties
not reasonably within the scope of the consulting advisory service in which the
Advisor is engaged generally.  In the performance of these duties, the Advisor
shall provide the Company with the benefits of its best judgment and efforts,
and the Advisor cannot and does not guarantee or promise that its efforts will
have any impact on the business of the Company or that any subsequent
improvement will result from the efforts of the Advisor.  It is understood and
acknowledged by the parties that the value of the Advisor’s advice is not
measurable in any quantitative manner, and that the amount of time spent
rendering such consulting advice shall be determined according to the Advisor’s











--------------------------------------------------------------------------------







discretion.  The Advisor’s duties may include, but will not necessarily be
limited to, rendering the following services to the Company:

(a)

Study and review the business, operations, historical financial performance of
the Company (based upon information provided to the Advisor by management) so as
to enable the Advisor to provide advice to the Company;

(b)

Assist the Company in attempting to formulate the optimum strategy to meet the
Company’s working capital and capital resource needs during the term of this
Agreement;

(c)

Assist the Company in seeking to identify and evaluate potential merger and
acquisition candidates for the Company and, in appropriate instances, negotiate
on the Company’s behalf;

(d)

Assist in the introduction of the Company to institutional or other capital
financing sources;

(e)

Assist in the formulation of the terms and structure of any reasonable proposed
equity or debt financing or business transaction involving the Company;

(f)

Newbridge, upon request, will seek out and recommend financial events (such as
conferences, seminars, etc.) in order for the Company to maximize its awareness
to the financial community; and

(g)

Newbridge, upon request, will assist the Company in appropriately positioning
itself with the financial community as to its sector and advantages to its
peers.

(h)

Newbridge, upon request, will assist the Company in finding proper corporate
counsel, auditor, and other professionals to represent the Company.

(i)

Newbridge, upon request, will assist in any presentation to the Board of
Directors of the Company in connection with a proposed transaction or financing
and, if requested, render a fairness opinion to the Board ‘with respect to the
consideration to be paid or received by the Company in connection with any such
transaction;

(j)

Newbridge, upon request, will review the Company’s executive compensation and
employee benefit plans and make recommendations to the Company as to how such
plans may be improved or enhanced and

(k)

Newbridge, upon request, will advise the Company as to the expected reaction of
the financial community to any transaction and assist in determining the optimum
means of communicating the pertinent aspects of such transaction

(l)

Newbridge, upon request, will review all aspects of the Company’s business and
advise as to the over all perception from the financial community;








- 2 -




--------------------------------------------------------------------------------







(m)

Newbridge, upon request, will seek additional members to join the board of
directors or board of advisors;

4.

Term.  Subject to the termination provisions set forth in paragraph 16 hereof,
the term of this Agreement shall be for one (1) year commencing from the date of
this Agreement (the “Term”); provided, however, that this Agreement may be
renewed or extended upon such terms and conditions as may be mutually agreed
upon by the parties hereto.  This Agreement shall terminate, only in the event
that the Advisor is no longer a member in good standing of the FINRA.

5.

Advisory Fee.  In consideration of the services to be rendered and performed by
Newbridge during the Consulting Period, XENA will pay to Newbridge a financial
advisory fee of $30,000 payable as follows:  (a) twelve consecutive monthly
payments of $2,500 the first such payment to be due on the six month anniversary
of the Effective Date and every 30 days thereafter.  The Company will also issue
to Newbridge 500,000 shares of common stock at $0.001 per share.  Additionally,
the Company shall issue options to purchase 800,000 shares of common stock in
the following amounts and strike prices:  200,000 with a strike of $4.50;
200,000 with a strike of $5.00; 200,000 with a strike of $5.50 and 200,000 with
a strike of $6.00 (the Warrants).  Such Warrants shall expire five years from
the issue date.  The Shares and Warrants and rights provided under Section 5
shall be deemed earned and vested upon the Effective Date.

6.

Financing Fee.

(a)

In the event the Advisor effects, underwrites or introduces a financing by
offering or selling any of the securities of the Company, in a private or public
debt and/or equity transaction, pursuant to which the Company obtains financing
or other consideration, the Advisor shall receive a Financing Fee in addition to
the Advisory Fee and any other fee to be received pursuant to this Agreement,
which shall be mutually determined between the Company and the Advisor at the
time of any such Financing.

7.

Transaction Finder’s Fee.

(a)

In connection with any transaction (“Transaction”) consummated by the Company
during the period ending two years from the termination of this Agreement in
which the Advisor during the term of this Agreement introduced the other party
(except for any party identified by the Company on a schedule to be provided
contemporaneously with the execution of this Agreement) to the Company, the
Company will pay to the Advisor a Transaction Fee (“Transaction Fee”) based on
the aggregate consideration received or to be paid by the Company in connection
with such Transaction, and computed as follows:  (i) 7% of the first million
dollars or part thereof; 6% of the next million dollars or part thereof; 5% of
the next million dollars or part thereof; 4% of the next million dollars of part
thereof and 3% of the balance of the value of the transaction, or (ii) as
otherwise mutually agreed to in writing by the parties (the formula can be
increased).  The Transaction Fee will be payable in the same forms and
proportions as the aggregate consideration disbursed or received by the Company,
unless otherwise mutually agreed to in writing by the parties.








- 3 -




--------------------------------------------------------------------------------







(b)

As used herein, the term “aggregate consideration” shall be deemed to be the
total amount disbursed or received by the Company (which shall be deemed to
include amounts paid into escrow) in connection with a Transaction.

(c)

A Transaction Fee is payable in the event of and upon the closing of a
Transaction; provided, however, that if the aggregate consideration consists of
or may be increased by future payments or contingent payments related to future
earnings or operations, the Company, in its discretion, shall have the choice to
either (i) pay that portion of the Transaction Fee at closing based on the
present value of any future and/or contingent payments calculated as at closing
or (ii) pay that portion of the Transaction Fee calculated and paid when and as
such future and/or contingent payments are made to the Company; provided
further, however, that even if the Company exercises its discretion under clause
(ii) above, the entire Transaction Fee due to the Advisor will be paid within
twenty-four (24) months of the date this Agreement is terminated, regardless of
whether the Company has then received all payments that are to be made to the
Company in connection with the Transaction.

8.

Use of Name and Advice.  The Company agrees that any reference to Advisor in any
release, communication or other material is subject to Advisor’s prior written
approval, which may be given or withheld in its sole discretion and which will
expire immediately upon Advisor’s resignation or the termination of this
Agreement.  No statements made or advice rendered by Advisor in connection with
the services performed by Advisor pursuant to this Agreement will be quoted by,
nor will any such statements or advice be referred to, in any communication,
whether written or oral, prepared, issued or transmitted, directly or
indirectly, by the Company without the prior written authorization of Advisor,
which may be given or withheld in its sole discretion, except to the extent
required by law (in which case the appropriate party shall so advise Advisor in
writing prior to such use and shall consult with Advisor with respect to the
form and timing of disclosure).

9.

Representations and Warranties of the Company.  Set forth on Exhibit C are the
representations and warranties of the Company.

10.

Covenants of the Company.  The Company covenants and agrees with Advisor that:

(a)

During the Term of this Agreement, the Company will deliver to the Advisor:

(i)

as soon as they are available, copies of all reports (financial or other) mailed
to shareholders;

(ii)

as soon as they are available, copies of all reports and financial statements
furnished to or filed with the Commission, the FINRA or any securities exchange;

(iii)

every press release and every material news item or article of interest to the
financial community in respect of the Company or its affairs which was prepared
and released by or on behalf of the Company; and








- 4 -




--------------------------------------------------------------------------------







(iv)

any additional information of a public nature concerning the Company (aid any
future subsidiaries) or its businesses which the Advisor may reasonably request.

(b)

During the Term of this Agreement, the Company will provide to a designated
representative of Advisor’s investment banking team, a quarterly current client
list and shareholder list, which will be treated at all times as “Confidential
Information” as defined in that certain Confidentiality Agreement between the
Company and the Advisor,

(c)

During the Term of this Agreement, the Company will allow the Advisor to
nominate an observer to the Board of Directors of the Company.  The choice of
such person shall be subject to the approval of the Company, which approval
shall not unreasonably be withheld.  All out-of-pocket expenses incurred by that
person shall be reimbursed by the Company who will not receive compensation
different from the other non-officer directors; provided, however, that any
single expense item in excess of $500 shall be preapproved by the Company.

11.

Costs and Expenses.  In addition to the fees payable hereunder, the Company
shall reimburse the Advisor, within five (5) business days of its request, for
any and all reasonable out-of-pocket expenses incurred in connection with the
services performed by the Advisor under this Agreement; provided, however, that
any single expense item in excess of $200 or monthly expense in excess of $500
shall be preapproved by the Company.

12.

Company Information.  The Company recognizes and confirms that, in advising the
Company and in fulfilling its engagement hereunder, the Advisor will use and
rely on data, material and other information furnished to the Advisor by the
Company (the “Company Information”).  The Company acknowledges and agrees that
in performing its services under this engagement, the Advisor may rely upon the
Company Information without independently verifying the accuracy, completeness
or veracity of same.  The parties further acknowledge that the Advisor shall
have no responsibility for the accuracy of any statements to be made by Company
management contained in press releases or other communications, including, but
not limited to, filings with the SEC and FINRA.  In addition, in the performance
of its services, the Advisor may look to such others for factual information,
economic advice and/or research upon which to base its advice to the Company
hereunder as the Advisor shall in good faith deem appropriate.

13.

Indemnification.

(a)

The Company agrees to indemnify and hold harmless the Advisor, each person who
controls the Advisor within the meaning of Section 15 of the Act or Section 20
of the Securities Exchange Act of 1934, as amended, and the Advisor’s officers,
directors, employees, accountants, attorneys and agents (the “`Advisor’s
Indemnitees”) against any and all losses, claims, expenses, damages or
liabilities, joint or several, to which they or any of them may become subject
(including the costs of any investigation and all reasonable attorneys’ fees and
costs) or incurred by them, to the fullest extent lawful, in connection with any
pending or threatened litigation, legal claim or proceeding, whether or not
resulting in any liability, arising out of or in connection with the services
rendered by the Advisor or any transactions in








- 5 -




--------------------------------------------------------------------------------







connection with this Agreement; provided, however, that the indemnity agreement
contained in this Section 12(a) shall not apply to any such losses, claims,
related expenses, damages or liabilities arising out of gross negligence,
willful misconduct or fraud of the Advisor, or a material breach of the
Advisor’s representations and warranties hereunder.

(b)

The Advisor agrees to indemnify and hold harmless the Company and its officers,
directors, employees, accountants, attorneys and agents (the “Company’s
Indemnitees”) against any and all losses, claims, expenses, damages or
liabilities, joint or several, to which they or any of them may become subject
(including the costs of any investigation and all reasonable attorneys’ fees and
costs) or incurred by them, to the fullest extent lawful, in connection with any
pending or threatened litigation, legal claim or proceeding, whether or not
resulting in any liability, arising out of gross negligence, willful misconduct
or fraud of the Advisor; provided, however, that the indemnity agreement
contained in this Section 12(b) shall not apply to any such losses, claims,
related expenses, damages or liabilities arising out of the gross negligence,
willful misconduct or fraud of the Company, or a material breach of the
Company’s representations and warranties hereunder.  In addition, Advisor and
Advisor’s Indemnitees shall not have any liability to the Company or Company
Indemnitees in connection with the services rendered pursuant to the Agreement
except for any liability for claims, liabilities, losses or damages finally
judicially determined to have resulted solely as a result of the gross
negligence or willful misconduct of Advisor or Advisor’s Indemnitees.  In no
event shall Advisor or .Advisor’s Indemnitees be responsible for any special,
indirect, punitive or consequential damages.

(c)

Each Advisor’s Indemnitee or Company’s Indemnitee, as the case may be (an
“Indemnified Person”), shall give prompt written notice to the Company or the
Advisor, as appropriate (the “Indemnifying Party”), after the receipt by such
Indemnified Person of any written notice of the commencement of any action, suit
or proceeding for which such Indemnified Person will claim indemnification or
contribution pursuant to this Agreement.  The Indemnifying Party shall have the
right, exercisable by giving written notice to an Indemnified Person within
twenty (20) business days after the receipt of written notice from such
Indemnified Person of such commencement, to assume, at its expense, the defense
of any such action, suit or proceeding; provided, however, that an Indemnified
Person shall have the right to employ counsel in any such action, suit or
proceeding, and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless:  (i)
the Indemnifying Party fails to assume the defense of such action, suit or
proceeding or fails to employ separate counsel reasonably satisfactory to such
Indemnified Person in any such action, suit or proceeding; or (ii) the
Indemnifying Party and such Indemnified Person shall have been advised by
counsel that there may be one or more defenses available to such Indemnified
Person which are in conflict with, different from or additional to those
available to the Indemnifying Party, or another Indemnified Person, as the case
may be (in which case, if such Indemnified Person notifies the Indemnifying
Party in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action, suit or proceeding on behalf of such Indemnified
Person); it being understood, however, that the Indemnifying Party shall not, in
connection with any one such action or proceeding of separate but substantially
similar or related actions or proceedings arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time acting








- 6 -




--------------------------------------------------------------------------------







for each Indemnified Person in any one jurisdiction.  The Indemnifying Party
shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened action, claim, suit or
proceeding in which any Indemnified Person is a party and as to which
indemnification or contribution has been sought by such Indemnified Person
hereunder, unless such Indemnified Person has given its prior written consent or
the settlement, compromise, consent or termination includes an express
unconditional release of such Indemnified Person, satisfactory in form and
substance to such Indemnified Person, from all losses, claims, damages or
liabilities arising out of such action, claim, suit or proceeding.

(d)

If for any reason the indemnity provided for in this Section 12 is unavailable
to an Indemnified Person or insufficient to hold an Indemnified Person harmless,
then the Indemnifying Party, to the fullest extent permitted by law, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such claims, liabilities, losses, damages or expenses in such proportion as
its appropriate to reflect (i) the relative benefits received by the Company on
one hand and by the Advisor on the other, from the transaction or proposed
transaction under this Agreement and (ii) the relative fault of the Company and
the Advisor, as well as any relevant equitable considerations.  The relative
fault of the Company on the one hand and the Advisor on the other shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Advisor.  The indemnity, contribution and expense reimbursement obligations set
forth herein (i) shall be in addition to any liability an Indemnifying Party may
have to any Indemnified Person at common law of otherwise, (ii) shall survive
the termination of this Agreement, (iii) shall apply to any modification of this
Agreement and shall remain in full force and effect following the completion or
termination of the Agreement, (iv) shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Advisor or
any other Indemnified Person, and (v) shall be binding on any successor or
assign of the Company or the Advisor and the respective successors or assigns to
all or substantially all of the Company’s or the Advisor’s business and assets.

(e)

In the performance of its services, the Advisor shall be obligated to act only
in good faith, and shall not be liable to the Company for errors in judgment
that are not the result of gross negligence or willful misconduct.

14.

Use of Advice by the Company.  The Company acknowledges that all opinions and
advice (written or oral) given by the Advisor to the Company in connection with
the engagement of the Advisor are intended solely for the benefit and use of the
Company in considering the matters to which they relate, and the Company agrees
that no person or entity other than the Company and its Board of Directors shall
be entitled to make, use or rely upon the advice of the Advisor to be given
hereunder, and no such opinion or advice shall be used for any other purpose, or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor may the Company make any public references to the Advisor,
or use the Advisor’s name in any reports or releases of the Company without the
Advisor’s prior written consent.

The Company acknowledges that the Advisor makes no representations or commitment
whatsoever as to making a market in the Company’s securities or recommending or
advising its








- 7 -




--------------------------------------------------------------------------------







clients, or any other persons, to purchase the company’s securities.  Research
reports or corporate business reports that may be prepared by the Advisor will,
when and if prepared, be done solely on the merits and the judgment and analysis
of the Advisor or any of its senior personnel.

15.

The Advisor as an Independent Contractor.  The Advisor shall perform its
services hereunder as an independent contractor and not as an employee of the
Company or an affiliate thereof.  It is expressly understood and agreed to by
the parties hereto that the Advisor shall have no authority to act for,
represent or bind the Company or any affiliate thereof, in any manner, except as
may be agreed to expressly by the Company in writing from time to time.

16.

Termination.  This engagement would commence on the date on which we both sign
and deliver a definitive business advisory agreement and continue for a period
of one (1) year (the “Consulting Period”).  The term may be extended or
shortened with a thirty day written notice to either of the parties.  In the
event the Company terminates the Agreement, all options, warrants and shares
that have been earned (as per section 3 (a) and 3 (b) above) shall be promptly
delivered to the Advisor and the Company has no further obligation regarding any
amounts that have not been earned.  Unless otherwise specifically provided,
termination of this Agreement shall not affect the Advisor’s rights as set forth
in paragraph 5 hereof.

17.

Representations, Warranties and Agreements to Survive.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Advisor set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of the Advisor, the Company, or any of their respective officers or
directors.

18.

Notices.  All communications hereunder will be in writing and, except as
otherwise expressly provided herein, sent by overnight mail, to the Company at

XenaCare Holdings, Inc.

14000 North Military Trail, Suite 104

Delray Beach, Florida 33484

Attention:  Frank Rizzo, President




and to the Advisor at:




Newbridge Securities Corporation

1451 West Cypress Creek Road, Suite 204

Fort Lauderdale, Florida 33309

Attention:  Douglas K. Aguililla

19.

Parties in Interest.  This Agreement is made solely for the benefit of the
Advisor and the Company, and their respective controlling persons, directors and
officers, and their respective successors, assigns, executors and
administrators.  No other person shall acquire or have any right under or by
virtue of this Agreement.








- 8 -




--------------------------------------------------------------------------------







20.

Headings.  The section headings in this Agreement have been inserted as a matter
of convenience of reference and are not a part of this Agreement.

21.

Applicable Law; Venue and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to conflict of law principles.  Any action arising out of this agreement
shall be brought exclusively in a court of competent jurisdiction located in
Broward County, Florida, and the parties hereby irrevocably submit to the
personal jurisdiction of such courts, and waive any objection they now or
hereafter may have to the laying of venue in such courts.

22.

Integration.  This Agreement constitutes the entire agreement and understanding
of the parties hereto, and supersedes any and all previous agreements and
understandings, whether oral or written, between the parties with respect to the
matters set forth herein.  No provision of this Agreement may be amended,
modified or waived, except in a writing signed by all of the parties hereto.

23.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which together shall constitute one and the same instrument.

24.

Authority.  This Agreement has been duly authorized, executed and delivered by
and on behalf of the Company and the Advisor.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

THE COMPANY

XENACARE HOLDINGS, INCORPORATED




By:

/s/ Frank Rizzo

Mr. Frank Rizzo President







THE ADVISOR

NEWBRIDGE SECURITIES CORPORATION




By:

/s/ Douglas K. Aguililla

Douglas K. Aguililla, Managing Director of Investment Banking











- 9 -




--------------------------------------------------------------------------------







DISCLOSURE SCHEDULE

















--------------------------------------------------------------------------------







EXHIBIT C

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Advisor as follows:

(a)

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the state of its incorporation, with full
corporate power and authority to own its properties and conduct its business and
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which the nature of its business or the character or
location of its properties requires such qualification, except where the failure
to so qualify would not have a material adverse effect on the business,
properties or operations of the Company and its subsidiaries as a whole.

(b)

The Company has full legal right, power and authority to enter into this
Agreement, and to consummate the transactions provided for herein, and this
Agreement, when executed by the Company, will constitute a valid and binding
agreement, enforceable in accordance with its terms (except as the
enforceability thereof may be limited by bankruptcy or other similar laws
affecting the rights of creditors generally or by general equitable principles
and except as the enforcement of indemnification provisions may be limited by
federal or state securities laws).

(c)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule attached hereto (“Disclosure Schedule”), the Company is not in
violation of its articles of incorporation or bylaws or in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture, partnership or other agreement or instrument to which the
Company is a party or by which it may be bound or is not in material violation
of any law, order, rule, regulation, writ, injunction or decree of any
governmental instrumentality or court, domestic or foreign; and the execution
and delivery of this Agreement and the consummation of the transactions
contemplated therein and will not conflict with, or result in a material breach
of any of the terms, conditions or provisions of, or constitute a material
default under, or result in the imposition of any material lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to, any
material bond, debenture, note or other evidence of indebtedness or any material
contract, indenture, mortgage, loan agreement, lease, joint venture, partnership
or other agreement or instrument to which the Company is a party nor will such
action result in the material violation by the Company of any of the provisions
of its articles of incorporation or bylaws or any law, order, rule, regulation,
writ, injunction, decree of any government, governmental instrumentality or
court, domestic or foreign, except where such violation will not have a material
adverse effect on the financial condition of the Company.

(d)

The authorized, issued and outstanding capital stock of the Company is as
disclosed in writing to the Advisor and all of the shares of issued and
outstanding capital stock of the Company set forth therein have been duly
authorized, validly issued and are fully paid and nonassessable; the holders
thereof do not have any rights of rescission with respect therefor and








Exhibit C

Page 1




--------------------------------------------------------------------------------







are not subject to personal liability for any obligations of the Company by
reason of being stockholders under the laws of the State in which the Company is
incorporated; and none of such outstanding capital stock is subject to or was
issued in violation of any preemptive or similar rights of any stockholder of
the Company.

(e)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule, the Company is not a party to or bound by any instrument, agreement or
other arrangement providing for it to issue any capital stock, rights, warrants,
options or other securities, except for this Agreement and as disclosed in
writing to the Advisor.  Upon the issuance and delivery pursuant to the terms
hereof of any securities to the Advisor, the Advisor will acquire good and
marketable title to such securities free and clear of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction of any kind
whatsoever other than restrictions as may be imposed under the securities laws.

(f)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule, the Company has good and marketable title to all of its properties and
assets as owned by it, free and clear of all liens, charges, encumbrances or
restrictions, except as disclosed in writing to the Advisor or which are not
materially significant or important in relation to its business or which have
been incurred in the ordinary course of business.

(g)

The financial information contained in the Company’s public filings fairly
presents the financial position and results of operations of the Company at the
respective dates and for the respective periods to which they apply.  Said
information has been prepared in accordance with generally accepted accounting
principles applied on a basis which is consistent in all material respects
during the periods involved, except in the case of unaudited financial
statements’ normal recurring adjustments.

(h)

There has been no material adverse change or material development involving a
prospective adverse change in the condition, financial or otherwise, or in the
prospects, value, operation, properties, business or re alts of operations of
the Company whether or not arising in the ordinary course of business.

(i)

To the knowledge of the Company, except as disclosed in the Company’s public
filings or on the Disclosure Schedule, there is no pending or threatened,
action, suit or proceeding to which the Company is a party before or by any
court or governmental agency or body, which might result in any material adverse
change in the financial condition or business of the Company as a whole or might
materially and adversely affect the properties or assets of the Company as a
whole nor are there any actions, suits or proceedings against the Company
related to environmental matters or related to discrimination on the basis of
age, sex, religion or race which might be expected to materially and adversely
affect the conduct of the business, property, operations, financial condition or
earnings of the Company as a whole; and no labor disturbance by the employees of
the Company exists or is, to the knowledge of the Company, imminent which might
be expected to materially and adversely affect the conduct of the business,
property, operations, financial condition or earnings of the Company as a whole.

(j)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule, the Company has properly prepared and filed all necessary federal,
state, local and








Exhibit C

Page 2




--------------------------------------------------------------------------------







foreign income and franchise tax returns, has paid all taxes shown as due
thereon, has established adequate reserves for such taxes which are not yet due
and payable, and does not have any tax deficiency or claims outstanding,
proposed or assessed against it.

(k)

The Company has sufficient licenses, permits, right to use trade or service
marks and other governmental authorizations currently required for the conduct
of its business as now being conducted and the Company is in all material
respects complying therewith, To its knowledge, none of the activities or
businesses of the Company are in material violation of, or cause the Company to
materially violate any law, rule, regulations, or order of the United States,
any state, county or locality, or of any agency or body of the United States or
of any state, county or locality.

(l)

The Company knows of no outstanding claims for services either in the nature of
a finder’s fee, brokerage fee or otherwise with respect to this Agreement for
which the Company or the Advisor may be responsible.

(m)

The Company has its property adequately insured against loss or damage.

(n)

To the best of the Company’s knowledge it has generally enjoyed a satisfactory
employer-employee relationship with its employees and, to the best of its
knowledge, is in substantial compliance in all material respects with all
federal, state, local, and foreign laws and regulations respecting employment
and employment practices, terms and conditions of employment and wages and
hours.

(o)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule, no officer or director of the Company, holder of 5% or more of
securities of the Company or any affiliate of any of the foregoing persons or
entities has or has had, either directly or indirectly, (i) an interest in any
person or entity which (A) furnishes or sells services or products which are
furnished or sold or are proposed to be furnished or sold by the Company, or (B)
purchases from or sells or furnishes to the Company any goods or services, or
(ii) a beneficiary interest in any contract or agreement to which the Company is
a party or by which it may be bound or affected.

(p)

The minute books of the Company have been made available to the Advisor and
contain a complete summary of all meetings and actions of the directors and
stockholders of the Company, since the time of its incorporation and reflect all
transactions referred to in such minutes accurately in all respects.

(q)

Except as disclosed in the Company’s public filings or on the Disclosure
Schedule, no holders of any securities of the Company or of any options,
warrants or other convertible or exchangeable securities of the Company have the
right to include any securities issued by the Company in any registration
statement to be filed by the Company or to require the Company to file a
registration statement under the Act and no person or entity holds any
anti-dilution rights with respect to any securities of the Company.








Exhibit C

Page 3


